department of the treasury internal_revenue_service washington d c date number release date cc psi postf-154656-01 uilc internal_revenue_service national_office field_service_advice memorandum for william r pfeil from subject acting lmsb ta2 manager shipping technical advisor mark pitzer assistant to the branch chief branch office of passthroughs and special industries cc psi classification for depreciation purposes of certain vessels used in the offshore energy industry this chief_counsel_advice supplements the advice previously issued in this case on date in accordance with sec_6110 of the internal_revenue_code this chief_counsel_advice should not be cited as precedent legend taxpayer issue how are taxpayer’s offshore supply vessels and marine support vessels that are bareboat-chartered to subsidiary operating companies and then time-chartered pursuant to service contracts to unrelated companies in the offshore energy industry classified for depreciation purposes under sec_168 of the internal_revenue_code conclusion taxpayer’s vessels are classified for depreciation purposes in accordance with the business activities of the subsidiary operating companies and are includible in asset class dollar_figure of revproc_87_56 1987_2_cb_674 postf-154656-01 facts taxpayer owns offshore supply vessels and marine support vessels that are used to support all phases of offshore energy exploration development and production including towing of and anchor handling of mobile drilling rigs and equipment transporting supplies and personnel necessary to sustain drilling work over and production activities and supporting pipe-laying and other offshore construction activities taxpayer is structured as a series of boat-owning companies and subsidiary operating companies the boat-owning companies enter into bareboat charters with operating companies that they control pursuant to which the operating company lessees are in complete possession control and command of the ship and perform functions normally performed by the boat-owning companies the operating companies then enter into time-charter arrangements with unrelated companies to transport people supplies and equipment to drilling rigs and to support the construction positioning and ongoing operation of oil_and_gas production platforms some of taxpayer’s vessels are time-chartered to companies not engaged in offshore energy activities the length of a particular time charter can vary from several days to several years depending upon the particular contract vessel and requested vessel modifications taxpayer classifies its vessels in asset class offshore drilling of revproc_87_56 for depreciation purposes domestic vessels are depreciated over years and international vessels over years for book purposes taxpayer generally depreciates its vessels over a 25-year period taxpayer contends that its main business is providing marine support vessels for the offshore energy industry moreover taxpayer represents that most of its revenue generated annually comes from major oil company clients taxpayer also asserts that its vessels are an integral part of offshore drilling in the chief_counsel_advice previously issued in this case we concluded that taxpayer’s vessels are classified for depreciation purposes in accordance with the business activities of the particular time charterers to whom they are chartered implicit in the analysis we used to reach this conclusion was the assumption that both the bareboat charters and the time charters used with respect to taxpayer’s vessels were leases for federal_income_tax purposes you have asked us to consider whether our conclusion would be different if the time charters were determined to be service contracts rather than leases for federal_income_tax purposes postf-154656-01 law and analysis sec_167 of the internal_revenue_code provides a depreciation allowance for the exhaustion wear_and_tear of property used in a trade_or_business or held_for_the_production_of_income the depreciation deduction provided by sec_167 for tangible_property placed_in_service after generally is determined under sec_168 this section prescribes two methods_of_accounting for determining depreciation allowances the general depreciation system in sec_168 and the alternative_depreciation_system in sec_168 under either depreciation system the depreciation deduction is computed by using a prescribed depreciation method recovery_period and convention for purposes of either sec_168 or sec_168 the applicable_recovery_period is determined by reference to class_life or by statute sec_168 provides that the term class_life means the class_life if any that would be applicable with respect to any property as of date under former sec_167 as if it were in effect and the taxpayer were an elector prior to its revocation sec_167 provided that in the case of a taxpayer who elected the asset_depreciation_range_system of depreciation the depreciation deduction would be computed based on the class_life prescribed by the secretary which reasonably reflects the anticipated useful_life of that class of property to the industry or other group sec_1_167_a_-11 of the income_tax regulations sets out the method for asset classification under former sec_167 property is included in the asset_guideline_class for the activity in which the property is primarily used_property is classified according to primary use even though the use is insubstantial in relation to all of the taxpayer's activities sec_1_167_a_-11 provides that in the case of a lessor of property unless there is an asset_guideline_class in effect for lessors of such property the asset_guideline_class for such property shall be determined as if the property were owned by the lessee revproc_87_56 sets forth the class lives of property that are necessary to compute the depreciation allowances under sec_168 the revenue_procedure establishes two broad categories of depreciable assets asset classes dollar_figure through that consist of specific assets used in all business activities and postf-154656-01 asset classes through that consist of assets used in specific business activities an item of depreciable_property that falls within both an asset category that is asset classes dollar_figure through and an activity category that is asset classes through is classified in the asset category unless specifically described in the activity category see 111_tc_105 an asset that falls within both an asset and an activity category should be placed in the asset category the asset classes described below are set forth in revproc_87_56 asset class vessels barges tugs and similar water transportation equipment except those used in marine construction is not further described by the revenue_procedure assets in asset class dollar_figure have a recovery_period of years for purposes of sec_168 and years for purposes of sec_168 asset class offshore drilling includes assets used in offshore drilling for oil_and_gas such as floating self-propelled and other drilling vessels barges platforms and drilling equipment and support vessels such as tenders barges towboats and crewboats oil_and_gas production assets are excluded from asset class assets in this class have a recovery_period of years for purposes of sec_168 and years for purposes of sec_168 asset cla sec_15 construction includes assets used in construction by general building special trade heavy and marine construction contractors operative and investment builders real_estate subdividers and developers and others except railroads assets in this class have a recovery_period of years for purposes of sec_168 and years for purposes of sec_168 asset cla sec_44 water transportation includes assets used in the commercial and contract carrying of freight and passengers by water except the transportation assets included in classes with the prefix assets in this class have a recovery_period of years for purposes of sec_168 and years for purposes of sec_168 asset cla sec_57 distributive trades and services includes assets used in wholesale and retail trade and personal and professional services assets in this class have a recovery_period of years for purposes of sec_168 and years for purposes of sec_168 under sec_168 and revproc_87_56 a taxpayer’s assets are classified for depreciation purposes in accordance with the taxpayer’s business activity asset classes through unless the assets are included in a specific asset class asset classes dollar_figure through for property to be included in a business postf-154656-01 activity asset class the taxpayer with the depreciable_interest in the property must itself be engaged in the business activity described by the asset class in the present case taxpayer depreciates its vessels as assets includible in asset class offshore drilling however taxpayer’s business activity of chartering supply and support vessels is not described in asset class or any other asset class of revproc_87_56 under these circumstances sec_1 a - e iii indicates that the depreciation classification of taxpayer’s vessels is determined by looking to the business activities of taxpayer’s operating companies lessees because we are pursuant to your request assuming that the time charters used with respect to taxpayer’s vessels are service contracts rather than leases for federal_income_tax purposes the lease rule provided by sec_1_167_a_-11 does not operate to shift the focus of our inquiry from the business activities of the operating companies to the business activities of the time charterers compare 902_f2d_1505 10th cir where in a lease and sublease factual setting the court concluded that it would look to the activities of the end-user sublessees for purposes of depreciation classification clearly the operating companies are not themselves engaged in offshore drilling asset class or marine contract construction asset cla sec_15 these asset classes are the only business activity asset classes that include vessels asset class specifically includes vessels used in offshore drilling in its description with regard to asset cla sec_15 the historical evolution of that class and the descriptive language of asset class which specifically excludes vessels used in marine construction indicate that vessels used in marine construction are included in asset cla sec_15 based on the limited facts submitted with your request for chief_counsel_advice we have concluded that the subsidiary operating companies’ business activities are described in asset cla sec_44 water transportation or asset cla sec_57 distributive trades and services asset cla sec_44 includes assets used in the commercial and contract carrying of freight and passengers by water except for the transportation assets included in asset classes beginning with the prefix the subsidiary operating companies in many instances transport people supplies and equipment to offshore facilities these activities appear to fall within the scope of asset cla sec_44 however asset cla sec_57 includes assets used in the provision of various services because the subsidiary operating companies provide many types of vessel services pursuant to service contracts an argument can be made that these companies’ business activities are described in asset cla sec_57 further we note that sec_1_167_a_-11 indicates that taxpayers can be engaged in more than one business activity thus the subsidiary operating postf-154656-01 companies may be engaged in business activities described in asset cla sec_44 and asset cla sec_57 as previously discussed the only business activity asset classes that include vessels are classes and therefore whether the subsidiary operating companies’ business activities are described in asset cla sec_44 asset cla sec_57 or both vessels used in these activities are includible in asset class asset cla sec_44 specifically excludes transportation assets included in asset classes beginning with the prefix therefore classifying taxpayer’s vessels for depreciation purposes in accordance with the subsidiary operating companies’ business activities the vessels are includible in asset class case development hazards and other considerations the decision in duke energy natural_gas corporation v commissioner 173_f3d_1255 10th cir duke owned and operated various systems of interconnected subterranean natural_gas gathering pipelines and related compression facilities gathering systems duke argued that its gathering systems were includible in class because gathering systems are specifically mentioned in asset class the gathering systems are used by petroleum and natural_gas producers to produce natural_gas and the gathering systems are essential to the production and sale of gas in the market the service argued that to be includible in a particular asset class the taxpayer with the depreciable_interest in the property must itself be engaged in the described business activity while the lower court held in the service’s favor finding that duke transports rather than produces gas this decision was reversed by the 10th circuit which held that the gathering systems were assets used by producers in the exploration for and production of petroleum and natural_gas deposits we believe the present case is very similar to duke in that taxpayer can argue that support vessels are specifically mentioned in asset class and are an integral part of offshore drilling although duke was described as wrongly decided by the court in saginaw bay pipeline company v united_states no e d mich date postf-154656-01 for purposes of this chief_counsel_advice we have assumed that the time charters are service contracts for federal_income_tax purposes however the determination of whether a particular time charter is a lease or service_contract requires an intensive analysis of all the facts and circumstances surrounding the transaction the legislative_history of sec_7701 indicates that time charters can be leases see s rep no vol 98th cong 2d sess if a court concludes that a particular time charter is a lease for federal_income_tax purposes the analysis set forth in the chief_counsel_advice previously issued would be applicable the primary use considerations discussed in the hazards section of that advice also would be germane this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views if you have any questions regarding this field_service_advice please call mark pitzer mark pitzer
